Citation Nr: 1041610	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1982 to February 1986; he was a member of the Army 
National Guard with a verified period of active duty for training 
from July 1978 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on January 14, 2010, which 
vacated a March 2009 Board decision as to this issue and remanded 
the case for additional development.  The Board remanded the 
matter for additional development in April 2010.

The issue initially arose from a February 2004 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that the Board's April 2010 remand 
noted that the Court, by incorporating the findings of a Joint 
Motion for Remand, found the Board had not provided adequate 
reasons and bases for the denial.  It was noted that the 
Veteran's service treatment records revealed treatment for low 
back disorders during active service, that post-service back 
treatment was provided in June and October 1988 (as opposed to 
ten years post-service per the March 2009 Board decision), and 
that the Veteran testified in October 2004 that his claimed back 
disorder was the same disorder for which he was treated during 
his period of active service.  The RO/AMC was instructed to 
schedule the Veteran for a VA examination to determine the extent 
and etiology of any diagnosed low back disorder, to include 
degenerative disc disease.  The examiner was specifically 
requested to "account for the Veteran's reported history, as 
well as the post-service evidence of back treatment beginning in 
1988 and in 1993, 1997, and 2000."  

Although a VA examination was conducted in May 2010, the examiner 
did not address the significance, if any, of the Veteran's post-
service treatment in 1988, 1993, and 1997 or his statements 
indicating a continuity of symptomatology.  The examiner stated 
that after a review of the service medical records and a general 
examination of the Veteran he was "not able to identify an 
adequate nexus between [the] claimed back problems in the service 
and the currently seen lumbar spine condition."  The examiner 
also stated that there could possibly have been a condition that 
was starting that was not documented, but that there would be no 
way to know this without resort to mere speculation.  The Court 
has held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Veteran submitted additional evidence in October 
2010 pertinent to the issue on appeal.  The evidence includes a 
July 2010 private medical opinion indicating his degenerative 
disc disease could well have started initially during service.  
As the Veteran has not waived agency of original jurisdiction 
consideration of the new evidence, this matter should be 
addressed on remand.  38 C.F.R. § 20.1304(c) (2010).  Therefore, 
the Board finds that additional development is required prior to 
appellate review.

The Board also notes that the Court has held that medical 
evidence that is too speculative to establish nexus is also 
insufficient to establish a lack of nexus.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83-85 (2006 (finding doctor's opinion 
that "it is possible" and "it is within the realm of medical 
possibility" too speculative to establish medical nexus); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not 
rule out" was too speculative to establish medical nexus); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed 
in terms of "may or may not" is speculative and insufficient to 
support an award of service connection for the cause of death).  
The Court has held, however, that if a physician is able to state 
that a link between a disability and an in-service injury or 
disease is "less likely than not," or "at least as likely as 
not," he or she can and should give that opinion.  It was 
further noted that there is no need to eliminate all lesser 
probabilities or to ascertain greater probabilities.  See Jones 
v. Shinseki, 23 Vet. App. 382, 388 (2010).  

The Board further finds that there is no indication that any VA 
or non-VA examiner has adequately considered all of the relevant 
evidence of record.  It is significant to note that the available 
record shows that in August 1973, prior to service, the Veteran 
hurt his back playing football.  An examination was within normal 
limits and he was advised to skip football for three days.  
Enlistment examinations in July 1978 and January 1982 revealed no 
abnormalities of the spine.  A June 1983 service treatment record 
shows the Veteran complained of low back pain after moving a wall 
locker, with an assessment of acute lumbar sprain.  A December 
1985 discharge examination and medical history did not reflect 
any back pathology or complaints.  Service treatment records 
dated in January and February 1986 noted complaints of lower 
lumbar spine pain.  An X-ray examination in January 1986 showed 
minimal levoscoliosis and decreased lumbar lordosis, but was 
otherwise normal.  A February 1986 assessment was lower back 
strain, which was said to be "resolving."  Post-service 
military reserve service examinations in April and November 1987 
revealed no abnormalities of the spine.  The Veteran denied a 
history of recurrent back pain during those examinations.  He 
reported in April 1987 that he was employed as a warehouseman and 
in November 1987 that he was employed as a mail carrier.

Private treatment reports from 1988 reflect complaints of low 
back pain in June and October.  The June 1988 report noted low 
back pain after lifting 80-pound concrete bags.  The October 
report revealed low back pain for one day, with no injury.  See 
Reports, June 6, 1988; October 22, 1988.

Private treatment records dated in April 1993 show the Veteran 
presented with a one to two week history of low back pain after 
pushing a car and lifting a damaged overhead door.  At that time, 
he gave a history of having had the condition/pain in 1986 and 
reported that in 1986 it was five times worse than the current 
pain.  Private treatment records dated in March 1997 reflect that 
the Veteran was seen with complaints of left-sided upper mid-back 
pain that radiated to his head.  He reported that he had had the 
same condition/pain in 1993, but on the right side that was 
reported to be cervical strain.

Private medical records show treatment for back problems from May 
2000 to June 2000.  Private clinical reports dated from November 
2000 showed the Veteran reported the onset of back pain with a 
burning sensation extending down the posterior aspect of the 
right leg to the knee one month prior to the November 2000 
treatment.  A December 2000 magnetic resonance imaging (MRI) scan 
showed disc desiccation and right posterolateral disc protrusion 
at L5- S1 and a lumbar discectomy at that level.  The Veteran 
reported that he fell at work as a result of severe back pain on 
two occasions, once in September 2000 (in which he fell directly 
on his back) and another instance in November 2000.  At that 
time, it was noted that the Veteran had not worked in several 
days due to severe pain.  See Reports, November 16, 2000; 
December 11, 2000.

On VA examination of the back in October 2003 the examiner noted 
a history of degenerative disc disease, with an initial diagnosis 
in 1997.  The diagnosis following examination was degenerative 
disc disease at L2-L3, L5- S1 status post right hemilaminectomy 
with mild radicular symptoms.  The examiner concluded that it 
would not be likely that the degenerative change, with presumed 
disc herniation, was related to in-service back strain.  She also 
noted that the nerve compression and disc herniation demonstrated 
after service were not likely due to in-service back treatment, 
but rather lumbosacral strain and mechanical low back pain.  See 
VA examination report, October 24, 2003.

During the Veteran's October 2004 RO hearing, he testified that 
he threw his back out for about a week during active service.  He 
stated that he re-injured his low back in 1986 and that the 
symptoms were identical to the prior in-service injury.  He 
further testified that X- rays revealed an S1 anomaly in 1986.  
He reported daily pain, as well as continuous treatment for his 
back symptoms since active duty.  He stated he had a work injury 
which included a fall.  He also stated that a computerized 
tomography (CT) scan provided evidence of a herniated disc before 
he suffered the work injury.  See Transcript, pp. 3- 5, 7-9.

The May 2010 VA examiner stated that after a review of the 
service medical records and a general examination of the Veteran 
he was "not able to identify an adequate nexus between [the] 
claimed back problems in the service and the currently seen 
lumbar spine condition."  He also stated that there could 
possibly have been a condition that was starting that was not 
documented, but that there would be no way to know this without 
resort to mere speculation.  In a July 2010 private medical 
opinion, G.E.M., M.D., stated that review of the records 
indicated the Veteran's degenerative disc disease could well have 
started initially during service.  The Board finds these opinions 
to be inadequate upon which to base a decision.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should refer the case to the 
May 2010 VA examiner, or other qualified VA 
examiner if he is unavailable, for an 
opinion as to whether there is at least a 
50 percent probability (at least as likely 
as not) that he has a present low back 
disorder that was either incurred or 
aggravated as a result of active service.  
The claims folder must be made available 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

The physician must refer specifically to 
the back injuries and treatment the Veteran 
received before, during, and after service 
and comment as to the significance, if any, 
of that evidence as to the present back 
disability.  If possible it should be 
stated that a link between a disability and 
an in-service injury or disease is "less 
likely than not," or "at least as likely 
as not," but it should be noted that there 
is no need to eliminate all lesser 
probabilities or to ascertain greater 
probabilities in providing an adequate 
nexus opinion.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.  If any 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation, e.g., whether the inability 
to provide a definitive opinion is due to a 
need for further information or because the 
limits of medical knowledge had been 
exhausted or due to some other reason.  If 
further information is necessary, the 
examiner must state what information is 
needed.   If the examiner finds that an 
additional examination of the Veteran is 
necessary prior to providing the requested 
opinions, one must be scheduled.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


